Simon, J.,

delivered the opinion of the court.
This is an action instituted against the New-Orleans Gas Light and Banking Company, to recover from this corporation, the amount of a bill of exchange deposited for collection by plaintiff’s agent. It is alleged in the petition, that the defendants failed to demand payment of the bill, did not use the ordinary diligence to obtain the money from the acceptor or maker of the bill, or to secure their liability ; and did not even give to the other parties such notice as might have given them an opportunity to obtain security from those to whom they were entitled to look for payment.
It is admitted in the statement of facts, that the bill was received by defendants for collection, in the ordinary course of business, and without any other contract for diligence or liability than what orginates from, and is governed by the “ Law Merchant.” There was judgment in the District Court in favor of the plaintiff, and the defendants appealed.
From the facts of the case, it appears to us that the district judge decided correctly in making the defendants liable for the consequences of their negligence; it was certainly in their power to use more diligence than they have done, and had i i i ill, . , , , they been the real holders of the bill, we are not ready to say that they could have looked to the plaintiff or his agent for *416payment. It is clear, that by failing to demand payment, ancj not using the ordinary diligence to secure the liability of the parties to the bill, the defendants have made it their own, and have become liable to the owner for the amount. 1 Peters' Reports, page 25.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.